COURT OF APPEALS FOR THE
                                     FIRST DISTRICT OF TEXAS AT HOUSTON

                                                ORDER ON MOTION

 Cause Number:              01-17-00571-CR
 Trial Court Cause
 Number:                    15-01993-CRF-85
 Style:                     Talawrence Donyea Tennell
                            v The State of Texas
 Date motion filed*:        October 2, 2018
 Type of motion:            State's Motion for Extension of Time
 Party filing motion:       State
                            State's Response to Appellant's Motion for Rehearing and Motion for En Banc
 Document to be filed:      Reconsideration

Is appeal accelerated?      Yes       No

 If motion to extend time:
          Original due date:                             October 3, 2018
          Number of previous extensions granted:         None
          Date Requested:                                7 days

Ordered that motion is:

             Granted
                    If document is to be filed, document due: October 10, 2018
                        Absent extraordinary circumstances, the Court will not grant additional motions to extend time
                        The Court will not grant additional motions to extend time.
             Denied
             Dismissed (e.g., want of jurisdiction, moot)
             Other: _____________________________________



Judge's signature: /s/ Michael Massengale
                          Acting individually           Acting for the Court

Panel consists of     Justices Keyes, Bland, and Massengale

Date: October 9, 2018